NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted November 9, 2022 *
                             Decided November 10, 2022

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      THOMAS L. KIRSCH II, Circuit Judge

No. 21-3045

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Central District of Illinois.

      v.                                       No. 12-cr-10079-001

JUWAN A. STURDIVANT,                           James E. Shadid,
    Defendant-Appellant.                       Judge.

                                      ORDER

     Juwan Sturdivant, a federal prisoner, appeals the denial of his motions for
compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). He argues that he showed




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3045                                                                           Page 2

extraordinary and compelling reasons for release and that the district court did not
properly weigh the relevant factors under 18 U.S.C. § 3553(a). We affirm.

       Sturdivant is serving a 30-year sentence at the Federal Correctional Institution in
Butner, North Carolina. Under his 2014 plea agreement, he pleaded guilty to four
counts of Hobbs Act robbery, 18 U.S.C. § 1951, and one count of discharging a firearm
during and in relation to a crime of violence. Id. § 924(c) (2006). In exchange, the
government dismissed three other § 924(c) counts (all for discharging a gun). Had he
been convicted of all 4, Sturdivant would have faced a minimum consecutive sentence
of 85 years’ imprisonment for these counts alone (10 years for the first, and 25 years for
each subsequent count, all consecutive). Id. § 924(c)(1)(C)(i) (2006).

        In his January 2021 pro se motion for compassionate release, later supplemented
by appointed counsel, Sturdivant presented two reasons for release. First, he asserted
that COVID-19 had spread in his prison and that his medical conditions (type 1
diabetes, obesity, hyperlipidemia, and hypertension) made him susceptible to severe
illness if he contracted it. Second, he argued that a non-retroactive amendment to
§ 924(c) under the First Step Act of 2018, limiting when multiple sentences can be
“stacked,” was a separate extraordinary and compelling reason for release. See Pub. L.
No. 115-391, § 403, 132 Stat. 5194, 5221–22 (2018). He also argued that the § 3553(a)
factors supported release: he noted his young age (18) at the time of the robberies, the
fact that nobody was injured, his lack of violent infractions while in prison, and what he
believed was an unwarranted disparity between his sentence and a co-defendant’s.

       The district court denied Sturdivant’s motions on October 14, 2021. Given the
government’s assertion that vaccinations of the inmates at Butner had begun, the court
cited United States v. Broadfield and concluded that Sturdivant’s asserted vulnerability to
COVID-19 was not an extraordinary and compelling reason for release. 5 F.4th 801, 803
(7th Cir. 2021). It also highlighted that the prison then had no active inmate cases of
COVID-19. The court further concluded that, based on United States v. Thacker, 4 F.4th
569, 576 (7th Cir. 2021), cert. denied, 142 S. Ct. 1363 (2022), the non-retroactive change in
§ 924(c) was not an extraordinary or compelling reason for release. Finally, the court
determined that the § 3553(a) factors weighed against release. It emphasized the
aggravated nature of Sturdivant’s offenses (at each robbery, he had fired a gun in the
direction of a store employee), the fact that he was on state “probation” for firearms
No. 21-3045                                                                          Page 3

offenses at that time, and his (nonviolent) disciplinary infractions in prison. 1 We review
the denial of relief for an abuse of discretion. United States v. Barbee, 25 F.4th 531, 532
(7th Cir. 2022).

        On appeal, Sturdivant first challenges the district court’s conclusion that his
elevated risk from COVID-19 is not an extraordinary and compelling reason for release.
He argues that there are now inmates in his prison infected with COVID-19. But
changed circumstances alone are not enough for the appeal to succeed. First, our review
for abuse of discretion is generally limited to the record before the district court at the
time it ruled. See United States v. Howell, 958 F.3d 589, 595 (7th Cir. 2020). And even if we
considered new developments, Sturdivant has not contested that he can receive the
vaccine, shown that he is particularly susceptible to COVID-19 even if vaccinated, or
suggested that he is at higher risk from COVID-19 in prison than outside prison. See
Barbee, 25 F.4th at 533.

       Sturdivant also argues that the government used the possibility of stacked
§ 924(c) sentences to coerce him into accepting a guilty plea but could not do so today.
The district court correctly concluded that our decision in Thacker closed the door on the
argument that this non-retroactive change in the law is an extraordinary and
compelling reason for release. 4 F.4th at 575.

       Finally, the district court’s analysis of the § 3553(a) factors independently
supports the denial of compassionate release. Sturdivant challenges how the district
court weighed the factors, but it needed to give only one adequate reason to deny
release. United States v. Ugbah, 4 F.4th 595, 598 (7th Cir. 2021). Here, it gave three:
Sturdivant was under state supervision for a previous firearm offense at the time of the



       1 The district court said that Sturdivant was on “probation” when he committed
the robberies, but (according to the revised presentence report) Sturdivant was on
parole. The government’s response to Sturdivant’s motion also contained this error.
Neither Sturdivant nor his attorney attempted to correct the mistake, but the
government notes the error in its appellate brief. Sturdivant does not mention the
mistake in his brief. Even if he had, we would not have embraced an argument that he
was prejudiced. The district court believed Sturdivant’s serious crimes were further
aggravated by the fact that he was under state supervision for a previous firearm
offense. The nature of that supervision had no apparent bearing on that reasoning.
See United States v. Propst, 959 F.3d 298, 305 (7th Cir. 2020).
No. 21-3045                                                                     Page 4

armed robberies, the robberies were aggravated, and he continues to break rules in
prison.

                                                                           AFFIRMED